UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-29461 SEAFARER EXPLORATION CORP. (Exact name of registrant as specified in its charter) Florida 90-0473054 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14497 N. Dale Mabry Highway, Suite 209-N, Tampa, Florida 33618 (Address of principal executive offices)(Zip code) (813) 448-3577 Registrant’s telephone number 1 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ As of November 18, 2015, there were 1,263,937,280 shares of the registrant’s common stock, $.0001 par value per share, outstanding. 2 EXPLANATORY NOTE The purpose of this amendment on Form 10-Q/A to Seafarer Exploration Corp's Quarterly Report on Form 10-Q for the period ended September 30, 2015, filed with the Securities and Exchange Commission onNovember 23, 2015is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 3 Item 6. Exhibits Set forth below is a list of the exhibits to this quarterly report on Form 10-Q. Exhibit Number Description ** 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) of theSecurities andExchange Act of 1934, as amended, as adopted pursuant to Section 302 of theSarbanes-Oxley Act of 2002. ** 32.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14(b) or Rule 15d-14(b) oftheSecurities andExchange Act of 1934, as amended, and 18 U.S.C. 1350, as adopted pursuant to Section 906 of theSarbanes-Oxley Act of 2002. ** 99.1 Temporary Hardship Exemption * 101.INS XBRL Instance Document * 101.SCH XBRL Taxonomy Extension Schema * 101.CAL XBRL Taxonomy Extension Calculation Linkbase * 101.DEF XBRL Taxonomy Extension Definition Linkbase * 101.LAB XBRL Taxonomy Extension Label Linkbase * 101.PRE XBRL Extension Presentation Linkbase * Furnished herewith. ** Previously filed. 4 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Seafarer Exploration Corp. Date: November 30 , 2015 By: /s/ Kyle Kennedy Kyle Kennedy President, Chief Executive Officer, and Chairman of the Board (Principal Executive Officer and Principal Accounting Officer) Date: November 30 , 2015 By: /s/ Charles Branscum Charles Branscum, Director Date: November 30 , 2015 By: /s/ Robert L. Kennedy Robert L. Kennedy, Director 5
